Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The two or more vessels disposed in parallel, recited in claim 15, 
The vessels arranged in series and in parallel, recited in claim 16, and 
The positioning member configured to radially adjust a position of the one or more vessels, recited in claim 18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tolman et al. (U.S. 2002/0007949A1), in view of D.L. Coursen (2732800).
Regarding claim 1, Tolman et al. disclose a method for perforating a downhole formation (see figs. 3-8 and refer to paragraphs 0047-0049) comprising: attaching a perforating device (101, fig. 3) to a wireline (107), wherein the perforating device comprises one or more perforating units (122, 132, 142, 152) comprising one or more charges (124, 134, 144, 154); disposing the perforating device (101) at a depth (see fig. 3 and refer to para 0047) within a wellbore (107); and detonating the one or more perforating units to perforate one or more surfaces selected from the group consisting of 
However, Tolman et al. fail to teach a C02 perforating device wherein the C02 perforating device comprises one or more C02 filled perforating units. 
D.L. Coursen discloses that it is known to use blasting cartrides comprising liquid carbon dioxide, which when heated, produces gas under extremely high pressure inside the cartridges and are released through venting ports. By inserting the cartridges into a borehole, the sudden release of the gas under high pressure produces a highly satisfactory shattering action without any danger of setting a dusty or gassy mine on fire. Blasting cartridge assemblies of this type are in use today, particularly in dangerous coal mines (refer to col. 1 lines 20-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tolman et al. and D.L. Coursen to have substituted the one or more charges of Tolman et al. with one or more C02 filled perforating units, for the purpose of design optimization since its known to use liquid carbon dioxide to produce highly satisfactory shattering action/perforation in boreholes, as taught by Tolman et al.
Regarding claim 2, the combination of Tolman et al. and D.L. Coursen teach all the features of this claim as applied to claim 1 above; Tolman et al. further disclose stabilizing a position of the C02 perforating device within the wellbore (upper and lower drive unit (131, 133 or upper and lower decentralizer 114, 160, see figs. 3, 16, refer to paragraphs 0047 and 0078 will stabilize the position of 101 in the wellbore).  
2 filled perforating units within the wellbore (see figs, 3-14).  
Regarding claim 5, the combination of Tolman et al. and D.L. Coursen teach all the features of this claim as applied to claim 1 above; Tolman et al. further disclose that different zones break down and fracture at different pressures (refer to para 0014), wherein the perforating device comprises two or more filled perforating units (122, 132, 142, 152).
However, the combination of Tolman et al. and D.L. Coursen fail to teach the two or more C02 filled perforating units to discharge at different perforating pressures.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tolman et al. and D.L. Coursen to have the two or more C02 filled perforating units discharge at different perforating pressures, since reservoir pressure increases with depth, thus perforating and fracturing different zones will be done at different perforating pressures.
Regarding claim 6, the combination of Tolman et al. and D.L. Coursen teach all the features of this claim as applied to claim 1 above; Tolman et al. further disclose the perforating device comprises two or more filled perforating units (122, 132, 142, 152), the method further comprising detonating the two or more filled perforating units at different times and at different depths (see figs. 3-8 and refer to paragraphs 0047-0049).  
4 is rejected under 35 U.S.C. 103 as being unpatentable over Tolman et al. (U.S. 2002/0007949A1), in view of D.L. Coursen (2732800) as applied to claim 1 above, and further in view of Ferguson et al. (U.S. 2016/0145989A1). 
Regarding claim 4, the combination of Tolman et al. and D.L. Coursen teach all the features of this claim as applied to claim 1 above; however, the combination of Tolman et al. and D.L. Coursen is silent to wherein two or more C02 filled perforating units are detonated simultaneously.  
Ferguson et al. disclose a perforating assembly (22, fig. 2) in a wellbore comprising zones (38a-c), wherein multiple zones could be perforated simultaneously (refer to para 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tolman et al. and D.L. Coursen to detonate two or more C02 filled perforating units simultaneously, for perforating multiple zones simultaneously, as taught by Ferguson et al.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tolman et al. (U.S. 2002/0007949A1), in view of D.L. Coursen (2732800) as applied to claim 1 above; and further in view of Hales et al. (U.S. 2015/0240607A1).
Regarding claim 7, the combination of Tolman et al. and D.L. Coursen teach all the features of this claim as applied to claim 1 above; however, the combination of Tolman et al. and D.L. Coursen is silent to after detonation of the CO2 perforating device, retrieving the CO2 perforating device from the wellbore, replacing one or more burst discs associated with each of the one or more CO2 filled perforating units, refilling 2 filled perforating units with liquid CO2 such that the CO2 perforating device can be used in a subsequent perforation operation.
Hales et al. teach a perforating apparatus (see figs. 3A, 3B), wherein the charge carrier is re-usable and not destroyed upon detonation (refer to para 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tolman et al., D.L. Coursen, and Hales et al. before him or her, to include: after detonation of the CO2 perforating device, retrieving the CO2 perforating device from the wellbore, replacing one or more burst discs associated with each of the one or more CO2 filled perforating units, refilling each of the one or more CO2 filled perforating units with liquid CO2, for the predictable result of re-using the CO2 perforating device at different perforation operations. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109098695A), in view of Neuroth et al. (U.S. 2002/0023751A1).
Regarding claim 8, Chen et al. disclose a method for perforating a downhole formation (15, fig. 2, refer to paragraphs 0002 and 0008), comprising: disposing a well tool in a wellbore (see fig. 2), the well tool comprising one or more vessels (6, fig. 1) filled with carbon dioxide liquid (refer to paragraphs 0008 and 0027); rapidly heating the carbon dioxide liquid via an activator (5) charge  to form high pressure carbon dioxide (refer to paragraphs 0008 and 0027); discharging the high pressure carbon dioxide via one or more directional outlets (10) associated with each vessel (6) to perforate the downhole formation (see fig. 2 and refer to para 0027: forming fractures in the formation is considered perforation).  

However, Chen et al. appear to be silent to heating the carbon dioxide liquid via an electrical charge. 
Neuroth et al. disclose a method of heating gas in a well. A cable assembly (123) is deployed in a well and electrical power is applied to the cable to cause heat to be generated. The cable assembly (1230 supplies electrical power to electric cable (125) which supplies heat energy for heating the gas (see fig. 14 and refer to para 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen et al. to have the activator heat the carbon dioxide liquid via an electrical charge, since it’s known to heat fluids with electric charge, as taught by Neuroth et al.
Regarding claim 11, the combination of Chen et al. and Neuroth et al. teach all the features of this claim as applied to claim 8 above; Chen et al. further disclose radially positioning the one or more vessels within the wellbore (see fig. 2).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109098695A), in view of Neuroth et al. (U.S. 2002/0023751A1) as applied to claim 8 above, and further in view of Burgos et al. (U.S. 2015/0096752A1).
Regarding claim 9, the combination of Chen et al. and Neuroth et al. teach all the features of this claim as applied to claim 8 above; however, the combination of Chen et al. and Neuroth et al. fail to teach wherein the well tool comprises two or more vessels, the method comprising: disposing the well tool at first depth within the wellbore and 
Burgos et al. teach a gun assembly (26, figs. 1-2) comprising two or more vessles (30); disposing gun assembly (26) at first depth within a wellbore (see fig. 1) and rapidly heating and discharging a first of the two or more vessels (para 0011: the vessels 30 can be individually controlled and selectively fired at different well zones); disposing the well tool at a second depth (using coiled tubing 28) within the wellbore and rapidly heating and discharging a second of the two or more vessels (refer to para 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tolman et al., D.L. Coursen, and Burgos et al. before him or her, to include: wherein the well tool comprises two or more vessels, the method comprising: disposing the well tool at first depth within the wellbore and rapidly heating and discharging a first of the two or more vessels; disposing the well tool at a second depth within the wellbore and rapidly heating and discharging a second of the two or more vessels, for the predictable result of perforating different wellbore zones during a single run. 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109098695A), in view of Neuroth et al. (U.S. 2002/0023751A1) as applied to claim 8 above, and further in view of Largange et al. (U.S. 2019/0284889A1).
Regarding claims 10 and 12, the combination of Chen et al. and Neuroth et al. teach all the features of this claim as applied to claim 8 above; Chen et al. further 
However, the combination of Chen et al. and Neuroth et al. fail to teach stabilizing a position of the well tool within the wellbore.
Largange et al. disclose a well perforating tool (60, fig. 2) comprising sealing element (130). The perforating tool (60) may include stabilizers or centralizers to center the perforating tool in the wellbore (12; refer to abstract and para 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen et al. and Neuroth et al. to include a stabilizer or centralizer to stabilize a position of the well tool within the wellbore, as taught by Largange et al.
Claims 13-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  (CN106223919), in view of Gilliat et al. (U.S. 2017/0234116A1).
Regarding claim 13, Liu et al. disclose (see translated document) a system for perforating a downhole formation (refer to page 4 lines 3-12), comprising: a well tool (see fig. 1), the well tool comprising: one or more vessels (10) filled with carbon dioxide liquid (11); one or more directional outlets (outlets holding nails 14) associated with each of the one or more vessels (10); an electrical charge generation device (9) configured to rapidly heat the carbon dioxide liquid (11) to form a high pressure carbon dioxide (refer to page 4 para 2, lines 10-18); a pressure relief device (12, 13) configured to discharge the high pressure carbon dioxide through the one or more directional 
However, Liu et al. is silent to the well tool disposed on a wireline. 
Gilliat et al. teach a well tool (18) disposed on a wireline (32) for raising and lowering the well tool (18, refer to para 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu et al. to have the well tool disposed on a wireline, as taught by Gilliat et al., for the purpose of raising and lowering the well tool in the wellbore. 
Regarding claim 14, the combination of Liu et al. and Gilliat et al. teach all the features of this claim as applied to claim 13 above; Gilliat et al. further teach wherein when the system comprises two or more vessels (301, 302, 30n), the two or more vessels are disposed in series relative to one another (see fig. 1), wherein the bottom of a first vessel is positioned above the top of a subsequent additional vessel (see fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu et al. to include wherein when the system comprises two or more vessels, the two or more vessels are disposed in series relative to one another, wherein the bottom of a first vessel is positioned above the top of a subsequent additional vessel, as taught by Gilliat et al., for the predictable result of perforating different wellbore zones during a single run. 

Regarding claim 19, the combination of Liu et al. and Gilliat et al. teach all the features of this claim as applied to claim 13 above; Liu et al. further disclose wherein the system comprises two or more vessels (3, 10), and wherein the two or more vessels (3, 10) are configured to discharge high pressure carbon dioxide (4, 11).
However, the combination of Liu et al. and Gilliat et al. is silent to configure to discharge high pressure carbon dioxide at different pressures.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu et al. and Gilliat et al. to have the discharging high pressure carbon dioxide at different pressures, for the purpose of design optimization. 
Regarding claim 20, the combination of Liu et al. and Gilliat et al. teach all the features of this claim as applied to claim 13 above; Liu et al. further disclose wherein the one or more vessels filled with carbon dioxide are vacuum insulated vessels (page 2, lines 1-4: the process is performed at low temperature, not affected by high temperature, and does not blend with the surrounding liquids or gasses; which implies that the vessels are vacuum insulated). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  (CN106223919), in view of Gilliat et al. (U.S. 2017/0234116A1),as applied to claim 13 above, and further in view of Hromas et al. (U.S. 2005/0178554A1).

Hromas et al. teach two or more vessels (224) disposed in parallel (see fig. 3), configured to perforate at a same depth (see fig. 3: charges 224 will perforate at same depth); wherein the system comprises vessels (224) arranged in series and in parallel (see fig. 3), where two or more vessels are configured to perforate at a same depth (first 3 vessels arranged in parallel will perforate at the same depth) and two or more vessels are configured to perforate at a different depth (any of two charges 224 arranged in series and below the first 3 arranged in parallel will perforate at different depths). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu et al., Gilliat et al., and Hromas et al. before him or her, to the system comprises two or more vessels disposed in parallel, configured to perforate at a same depth; wherein the system comprises vessels arranged in series and in parallel, where two or more vessels are configured to perforate at a same depth and two or more vessels are configured to perforate at a different depth, as taught by Gilliat et al., for the of optimizing the perforation system at different wellbore zones. 
18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  (CN106223919), in view of Gilliat et al. (U.S. 2017/0234116A1),as applied to claim 13 above, and further in view of Castillo (U.S. 2019/0063214A1). 
Regarding claim 18, the combination of Liu et al. and Gilliat et al. teach all the features of this claim as applied to claim 13 above; however, the combination of Liu et al. and Gilliat et al. fail to teach a positioning member configured to radially adjust a position of the one or more vessels.  
Castillo teaches a positioning member (104A, fig. 4 and para 0054) configured to radially adjust a position of tool 12 (see fig. 6 and refer to para 0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu et al. and Gilliat et al. to include a positioning member configured to radially adjust a position of the one or more vessels, as taught by Castillo, for the predictable result of reducing the radial distance to the wellbore wall which will result in the creation of longer fracture length after perforation. 
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 4, applicant argues that Coursen teach away from the use of reusable liquid C02 blasting cartridges because of high handling cost involved and also because the blasting assembly of Coursen is of the type wherein substantially the entire composition and all the packaging materials are fully consumed prior to the attainment of pressure sufficient to actuate the discharge means.
2 to perform the perforation. Coursen has been used to teach that it is known to uses C02 to perform the perforation; wherein the C02 is in cartridges and inserted into a borehole for perforation. This type of perforation involving C02 produce highly satisfactory shattering action/perforation in boreholes (refer to col. 1 lines 20-34). It would have therefore been obvious to one of ordinary skill in the art having the teachings of Tolman et al. and D.L. Coursen to have substituted the one or more charges of Tolman et al. with one or more C02 filled perforating units, for the purpose of design optimization since its known to use liquid carbon dioxide to produce highly satisfactory shattering action/perforation in boreholes, as taught by Tolman et al.
Regarding claims 8, 10, and 12, applicant argues that Neuroth is not in the same field of endeavor as the present application or Chen as it does not relate to a C02 perforating device of method and does not related to heating C02 liquid of heating any liquid in a vessel to form a high pressure C02.
Examiner respectfully disagree. Chen et al. disclose all the limitations of claim 8 including rapidly heating the carbon dioxide liquid via an activator charge (5) to form high pressure carbon dioxide (refer to paragraphs 0008 and 0027). Chen et al. appear to be silent to heating via an electrical charge. Neuroth et al. has been used to teach that it is known to heat a gas (C02 is a gas) via electric charge (see fig. 14 and para 0051). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/01/03/2022